DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Rl (US 2013/0067952) and Heiss (US 2013/0021032).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A cryogenic apparatus, the apparatus comprising: an enclosure; a first thermos-mechanical cooler and a second thermo-mechanical cooler which project into the enclosure, at least the second thermo-mechanical cooler being a two-stage cooler, and each cooler having a fluid inlet and a fluid outlet for each stage; a helium gas extraction flow duct which extends into the enclosure and which communicates with a vessel to contain liquid helium within the enclosure; a first heat exchanger within the helium gas extraction flow duct; wherein the apparatus also comprises a first duct to carry
Rl teaches a cooling system which includes a cryostat (R1, Title, paragraph [0022]) which features a first thermo-mechanical cooler and a second thermo-mechanical cooler (30, 32, Fig. 1, paragraph [0023]) which project into an enclosure (16, Fig. 1), and a duct which extends into the enclosure with a first and second heat exchanger on the duct path (38, 39, Fig. 1, paragraph [0024]). However, RI does not specifically teach that the heat exchangers are within the duct, and that there is a vessel to contain liquid helium within the enclosure and a second duct to carry liquid helium from the fluid outlet of the second thermo-mechanical cooler into the vessel contain liquid helium.
Further, Heiss teaches a closed cycle cryocooler (Heiss, Abstract) which features a helium source which supplies helium to a first cooler stage (Heiss, 110, Fig. 1, paragraph [0014]) and a second cooler stage (Heiss, 112, Fig. 1, paragraph [0014]), wherein helium passes through a first heat exchanger to a second heat exchanger (Heiss, 134, 138, Fig. 1, paragraph [0018]), to a vessel (Heiss, 200, Fig. 2). However, Heiss lacks the clear teaching of having two coolers wherein at least one of the coolers is a two-stage cooler, and further does not teach that the heat exchangers are within the duct, and further does not explicitly note that the vessel 200 is enclosed in the same housing as the cooler elements.
Thus, in the Examiner’s opinion there is too significant a difference between the prior art of record and the claimed invention. A modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763